DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/25/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10, 12-15, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. 2012/0053697 (hereafter referred to as Palmer).
Regarding claim 1, Palmer discloses an elbow arthroplasty method (par.13) comprising surgically fitting and affixing a convex prosthetic component 100, 500 comprising a ball 103, 503 to an ulna (par.46 discloses 100 is an ulnar component and par.66 discloses 500 is an ulnar component), in a manner in which the ball is not rotatable with respect to the ulna to which the convex prosthetic component is affixed (fig.2 shows the ball is fixed to stem 106 via stem connector 107 and therefore does not rotate with respect to the ulna bone when the stem is in the ulna; fig.12 shows the ball is fixed to stem 506 and therefore does not rotate with respect to the ulna bone when the stem is in the ulna), coupling a socket 300, 700 to at least the humerus (par.46 discloses 200 is a humeral component and socket 300 is attached to the humeral component; par.65 discloses 600 is a humeral component and socket 700 is attached to the humeral component) and positioning at least a portion of the ball within a cavity defined by the socket (figs. 2-5 and 12-15).
Regarding claim 2, convex components 100 and 500 are affixed to a proximal portion of the ulna and sockets 300 and 700 are coupled by stems 200 and 600 to the humerus.
Regarding claim 6, see par.46 for a spherical bearing surface on the ball and fig.5 which shows the socket having a spherical concave surface 301.
Regarding claim 10, see par.46 for rotational movement that “mimics the natural elbow motion”.
Regarding claim 12, see pars. 54, 70, 72, and 81 for at least metals and polymers.
Regarding claim 13, both the convex and socket components are affixed to the ulna and humerus, respectively, using at least a pin wherein stems 106 and 203 are considered “pins” since they are pin shaped. Palmer also discloses screws in par.59.
Regarding claim 14, Palmer discloses an elbow arthroplasty system 10 comprising a convex prosthetic component 100 comprising a ball 103, the convex prosthetic component configured to be surgically fitted and affixed to an ulna in a manner in which the ball is not rotatable with respect to the ulna, to which the convex prosthetic component is affixed (fig.2 shows the ball is fixed to stem 106 via stem connector 107 and therefore does not rotate with respect to the ulna bone when the stem is in the ulna) and a socket 300 configured for coupling to the humerus (the socket is attached to humeral component 200 which is capable of coupling to the humerus), wherein the socket defines a cavity that is configured to receive at least a portion of the ball (figs.1-5).
Regarding claim 15, see par.46 for a spherical bearing surface on the ball and fig.5 which shows the socket having a spherical concave surface 301.
Regarding claim 17, see pars. 54, 70, 72, and 81 for at least metals and polymers.
Regarding claim 18, a stem 106 is coupled to the ball and the stem and the socket are each capable of being surgically fitted and affixed to an ulna and humerus using bone cement, a screw, a pin, or a press-fit fixation. The means for fixing are not positively claimed and the components of Palmer are capable of being affixed by any of the fixing means.
Regarding claim 19, see spacer 107 in fig.1 which abuts bone when inserted in the bone.
Regarding claim 20, convex components 100 and 500 are affixed to a proximal portion of the ulna and sockets 300 and 700 are coupled by stems 200 and 600 to the humerus.
Regarding claim 22, socket 300 comprises a protrusion 203 for insertion into a humerus (fig.3; par.58 discloses the socket is attached to the stem via a snap lock or press fit).
Claims 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer Brothers Limited GB 1 412 376 A (hereafter referred to as Sulzer).
Regarding claim 14, Sulzer discloses an elbow arthroplasty system (col.1, ll.9-13 and col.2ll.87-90 each disclose an elbow joint) comprising a convex prosthetic component comprising a ball 2, the convex prosthetic component configured to be surgically fitted and affixed to at least one member of one of the following groups: (i) a humerus, or (ii) a radius, an ulna, or both of the radius and the ulna, in a manner in which the ball is not rotatable with respect to the at least one member of the following groups: (i) the humerus, or (ii) the radius, the ulna, or both of the radius and the ulna to which the convex prosthetic component is affixed (the ball component is capable of being affixed to any of the above bones and is not rotatable with respect to the bone it is attached to because of the stems 6 being cemented to the bones), and a socket 1 configured for coupling to at least one member of the other of the following groups: (i) the humerus, or (ii) the radius, the ulna, or both of the radius and the ulna, wherein the socket defines a cavity that is configured to receive at least a portion of the ball (see the figure for the socket receiving the ball; the socket is capable of being coupled to any of the above bones). 
Regarding claim 15, Sulzer shows the ball and socket are spherical.
Regarding claim 17, see col.3, l.10 for a metal socket and col.3, l.11 for a plastic ball head.
Regarding claims 18 and 19, see the figure for stem 6 coupled to the ball, wherein the stem comprises a spacer 4 that is capable of abutting a bone. The figure also shows bone cement 8 affixing the both components to the bones.
Regarding claims 20 and 21, each of the components are capable of being affixed to the radius and ulna or the humerus. See col.4, ll.57-62.
Regarding claim 22, see the figure which shows socket 1 comprising protrusions 6 that are capable of insertion into any of the humerus, radius, or ulna.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer. Palmer discloses the invention substantially as claimed and as discussed above. Palmer further discloses that the ball may be at least a portion of an ellipsoid (figs.7A-7C and par.56). However, Palmer does not specifically state that the socket comprises a concave ellipsoidal surface defining the cavity, wherein the ball is positioned with respect to the ulna so that a major axis of the ellipsoid is generally aligned with a radial center of a trochlear notch of the ulna, or wherein the socket is positioned with respect to the humerus so that the major axis of the ellipsoid is generally aligned with a center of rotation of the humerus trochlea when the ball is received in the cavity and articulates with the socket. 
Palmer does show in fig.7A that the center of rotation is generally aligned with a major axis of the ellipsoid and discloses the socket is shaped to closely approximate the body bearing surface for the purpose of allowing articulation between the ulnar and humeral components (pars. 46, 61, 62, and 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket of Palmer such that the socket has a concave ellipsoidal surface in order to closely approximate the convex ellipsoidal ball of figs.7A-7C of Palmer in order to allow for articulation between the components. It would have been further obvious to place the ulnar and humeral components such that the major axes of the ellipsoids are generally aligned with the trochlear notch of the ulna and the humerus trochlea, respectively, in order to provide a joint that mimics the natural elbow motion (see Palmer par.46 and fig.7A which shows the center of rotation aligned with the major axis of the ellipsoid). It is noted that “generally aligned” is broad and upon implantation of the ellipsoidal shaped implants of Palmer in the ulna and humerus, the major axis of the ellipsoids will be at least “generally aligned” with the trochlear notch and trochlea as claimed.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sulzer.
Regarding claim 1, Sulzer discloses an elbow arthroplasty system as discussed above with respect to claim 14. As discussed above, Sulzer mentions the system can be used to replace an elbow joint and discloses a convex component 2 and a socket component 1 as claimed. The components are capable of being implanted as claimed in claim 14 since the implantation locations are directed to an intended use of the components. However, claim 1 and its dependents are directed to a method of elbow arthroplasty and require the components to be affixed to specific bones. Sulzer does not specifically disclose the steps of surgically fitting and affixing a convex prosthetic component comprising a ball to at least one member of one of the following groups: (i) a humerus, or (ii) a radius, an ulna, or both of the radius and the ulna, coupling a socket to at least one member of the other of the following groups: (i) the humerus, or (ii) the radius, the ulna, or both of the radius and the ulna, and positioning at least a portion of the ball within a cavity defined by the socket.
The natural elbow joint is formed by a humerus, an ulna, and a radius. Sulzer teaches the invention can be used for an elbow joint (col.1, ll.9-13; col.2, ll.87-88). Sulzer teaches when used for an elbow joint, the projections can be received in various bones, e.g. the ulna and radius (col.2, l.87-col.3, l.1). Sulzer also teaches the socket and ball can be implanted in a reverse configuration (col.4, ll.57-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Sulzer and affix one of the components to the humerus and the other of the components to the ulna and radius since an elbow joint is formed from these three bones and Sulzer teaches the system can be used in an elbow joint. A person of ordinary skill in the art would be motivated to implant the components as claimed in order to fix an elbow joint having all three bones in need of repair.
Regarding claims 2-5, since Sulzer teaches the components can be reversed, and teaches one component can be affixed to two bone (see above), it would have been obvious to select either of the convex or socket components for attachment to the humerus and to select the other of the convex or socket components for attachment to a proximal portion of the radius and ulna.
Regarding claim 6, see the figure for spherical surfaces.
Regarding claim 10, while Sulzer does not specifically state that the ball and socket are positioned such that as the ball articulates with the socket the ulna rotates with respect to the humerus in a manner that is similar to natural humeroulnar articulation, the general goal in joint replacement is have the joint function in a similar manner as the natural joint, therefore it would have been obvious to have the ball and socket be positioned in order to achieve natural humeroulnar articulation.
Regarding claim 11, a method as discussed above with respect to claim 1 wherein one component replaces the humerus and the other component replaces the ulna and radius, comprises the ball and socket replacing a humeroradial joint and a humeroulnar joint.
Regarding claim 12, see col.3, l.10 for a metal socket and col.3, l.11 for a plastic ball head.
Regarding claim 13, see bone cement 8 in the figure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774